Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 05/19/2022 has been received and considered. Claims 1-2, 5-6, 8, and 10 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-2, 5-6, 8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-2, 5-6, 8, and 10 recite steps or acts including verifying reliability of the submodels; thus, the claims are to a process, which is one of the statutory categories of invention.
(Step 2A – Prong One) The claim 1 recites:
step A, determining, … influencing factors of the mechanical property prediction model of microalloyed steel (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm, including random forests algorithm as described in the paragraph [0035]-[0036]); 
step B, calculating, … components and contents of carbonitride precipitation in the microalloyed steel rolling process (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0048]-[0054]); 
step C, expressing, … the mechanical property prediction model of microalloyed steel as an additive form of several submodels according to generalized additive model (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0059]-[0062); 
step D, estimating, … the mechanical property prediction model of microalloyed steel (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0067]-[0068]); and 
step E, verifying, … reliability of the submodels (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0075]), 
step B-1, developing a thermodynamic model in which the components and the contents of the carbonitride precipitation in hot rolling process are capable of being quantitatively calculated based on a multivariate second-phase solid solution and precipitation theory, and considering interactions between the carbonitrides and AlN (aluminum nitride) (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0048]); and 
step B-2, solving the thermodynamic model, wherein numerical solution is 2Customer No.: 31561 Docket No.: 074471-US-PA Application No.: 15/856,030 performed by using the Newton-Raphson algorithm, to determine beginning precipitation temperatures and the precipitation order of the carbonitrides and AIN for strips with different components by using an iterative solving process, so that the components and the contents of the carbonitride precipitation are obtained in the microalloyed steel rolling process  (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0053]),

    PNG
    media_image1.png
    870
    708
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1070
    755
    media_image2.png
    Greyscale

(under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0048]-[0050]), [0062]-[0064];
the cubic smooth spline function is estimated by a Back-fitting algorithm (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0009]), [0062]-[0068].
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. The element “processor” amounts to no more than mere instruction to apply mathematical calculation which is estimating mechanical property using generic computer component. Further, “step F, predicting, … mechanical property of a desired microalloyed steel product” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)); the limitation “microalloyed steel mechanical property prediction method”, “mechanical property of a desired microalloyed steel product” “microalloyed steel”, “influencing factors”, “globally additive model”, “submodels”, and “thermodynamic model” comprising all the subelements such as “solid-soluted elements”, “microalloyed element, the carbon element, and the nitrogen element in steel”, “the alloy element and the interstitial element”, “production data”, “hot rolling process data collected onsite”, “metallurgical mechanism”, “components and the contents of the carbonitride precipitation in hot rolling process”, “Al in the steel”, and “the solubility product of AlN” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)) and/or is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory (MPEP 2106.05 (d). Further the limitation “data collection process” and “priori knowledge” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). These additional elements do not integrate a microalloyed steel mechanical property prediction method based on globally additive model into a practical application because they do no more than the mathematical modeling.
 (Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “processor” amounts to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept.  Further, the limitation “microalloyed steel mechanical property prediction method”, “mechanical property of a desired microalloyed steel product” “microalloyed steel”, “influencing factors”, “globally additive model”, “submodels”, and “thermodynamic model” comprising all the subelements such as “solid-soluted elements”, “microalloyed element, the carbon element, and the nitrogen element in steel”, “the alloy element and the interstitial element”, “production data”, “hot rolling process data collected onsite”, “metallurgical mechanism”, “components and the contents of the carbonitride precipitation in hot rolling process”, “Al in the steel”, and “the solubility product of AlN” are an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)) and/or is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory (MPEP 2106.05 (d). Further the additional element “data collection process” and “priori knowledge” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).

	Further dependent claims 2, 5-6, 8, and 10 recite:
2. The microalloyed steel mechanical property prediction method based on globally additive model according to claim 1, wherein the step A comprises: 
step A-1, classifying influencing factors into three categories of chemical components, process parameters, detection parameters, and according to metallurgical mechanism, data collection process, and priori knowledge, wherein the detection parameters include sampling unit, sampling time, sampling direction, sample specification, yield type, or a combination thereof; (insignificant extra-solution activity – data gathering); and 
step A-2, searching for the influencing factors in each of the categories (mathematical concepts), 
wherein the step A-2 comprises the following steps: 
step A-2-1, selecting some recognized influencing factors (mathematical concepts); and 
step A-2-2, searching for the influencing factors using random forests algorithm (mathematical concepts). 
5. The microalloyed steel mechanical property prediction method based on globally additive model according to claim 1, wherein the interstitial element is the carbon element (insignificant extra-solution activity – data gathering). 
6. The microalloyed steel mechanical property prediction method based on globally additive model according to claim 1, wherein the interstitial element is the nitrogen element (insignificant extra-solution activity – data gathering). 
8. The microalloyed steel mechanical property prediction method based on globally additive model according to claim 1, wherein the submodels comprise component submodels and process submodels (mathematical concepts). 
10. The microalloyed steel mechanical property prediction method based on globally additive model according to claim 1, wherein the submodels are verified according to mechanism knowledge and production data, after the mechanical property prediction model is established, in the step E (mathematical concepts).

Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.


Allowable Subject Matter
3.	Claims 1, 2, 5-6, 8 and 10 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:  
(Claim 1) “step B-1, developing a thermodynamic model in which the components and the contents of the carbonitride precipitation in hot rolling process are capable of being quantitatively calculated based on a multivariate second-phase solid solution and precipitation theory, and considering interactions between the carbonitrides and AlN (aluminum nitride); and 
step B-2, solving the thermodynamic model, wherein numerical solution is 2Customer No.: 31561 Docket No.: 074471-US-PA Application No.: 15/856,030 performed by using the Newton-Raphson algorithm, to determine beginning precipitation temperatures and the precipitation order of the carbonitrides and AIN for strips with different components by using an iterative solving process, so that the components and the contents of the carbonitride precipitation are obtained in the microalloyed steel rolling process,

    PNG
    media_image1.png
    870
    708
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    921
    758
    media_image3.png
    Greyscale

”

Response to Arguments
5. 	Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Objections in view of the amendment and/or applicant’s arguments.
	Examiner respectfully withdraws Claim Rejections - 35 USC § 112 in view of the amendment and/or applicant’s arguments.
	Examiner respectfully withdraws Claim Rejections - 35 USC § 102 in view of the amendment and/or applicant’s arguments.
As per Claim Rejections - 35 USC § 102: Examiner’s position that the element “processor” amounts to no more than mere instruction to apply mathematical calculation which is estimating mechanical property using generic computer component. 
Further “mechanism modeling” and “data modeling”, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations as discussed previously. Also it is Examiner’s position there is no a meaningful limitation which ties the predicted “mechanical property” to a practical application, not merely linking the judicial exceptions to a technical filed. Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.  Therefore, 101 rejection maintains.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146